DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Korean parent Application No. KR10-2018-0136600, filed on 11/08/2018 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 3B reference character “100” has been used to designate both the “fastener” (i.e. first and second fasteners) and the “clamp portion” (i.e. upper and lower clamps). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In page 7, line 16, the phrase “the clamp portion 200” should read “the clamp portion 100”.

Claim Objections

Claim 3 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 4 limitation “through the groove when an end of the fastener rotates” should read “through each respective groove when an end of each fastener rotates”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 limitation “each of the pair of fasteners moves through the groove when an end of the fastener rotates” (in lines 3-4) renders the claim vague and indefinite. Claim 3 depends from claim 2, which recites each of the fasteners in the pulley stopper having a first end and a second end. Therefore, it is unclear if the “end of the fastener” in claim 3 is referring to the “first end of each of the pair of fasteners” described within claim 2 limitations, or if it referring to the “second end of each of the pair of fasteners” described within claim 2 limitations.

Claim 6 recites the limitation “the washer” in line 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Gatenby et al. (U.S. PGPUB 5,401,011A hereinafter referred to as “Gatenby”).

In regards to claim 1, Gatenby teach (Figures 1-5) a pulley stopper (belt clamp described in the Abstract) comprising: a clamp portion (rear plate 1 and front plate 2) that comprises a bar-shaped upper clamp (front plate 2) and a bar-shaped lower clamp (rear plate 1); and a pair of fasteners (screw 8 with shaft 7 and screw 9 with shaft 6) disposed at opposite ends of the clamp portion (left and right ends of the rear plate 1 and the front plate 2) to couple the upper clamp (front plate 2) and the lower clamp (rear plate 1); wherein, the upper clamp (front plate 2) and the lower clamp (rear plate 1) being fixed side by side through the coupling of the pair of fasteners (screw 8 with shaft 7 and screw 9 with shaft 6) to stop the movement of a belt (belt 19) disposed between the upper clamp (rear plate 1) and the lower clamp (front plate 2) (see also Col. 3, line 52 - Col. 4, line 24).

In regards to claim 2, Gatenby teach all intervening claim limitations as shown above. Gatenby further (Figures 1-5), the lower clamp (front plate 1) comprising a pin coupling portion (shafts 6 and 7); wherein, a first end of each of the pair of fasteners (ends of the screws 8 and 9 that engages the corresponding shafts 6 and 7) is coupled to the pin coupling portion (shafts 6 and 7), and a second end of each of the pair of fasteners (ends of the screws 8 and 9 with the larger diameter head portions that engages the washers 10) is rotatable about a fixed axis of the pin coupling portion (axis extending through each of the shafts 6 and 7, which are indicated by the dotted lines in figure 3) (when the screws 8 and 9 are coupled with the respective shafts 7 and 6 by screwing said screws 8 and 9 into the shafts 7 and 6 correspondingly, the larger diameter head portions of the screws 8 and 9 would rotate about the axis extending through each corresponding shafts 7 and 6).

In regards to claim 3, Gatenby teach all intervening claim limitations ash shown above. Gatenby further (Figures 1-5), a groove (openings on the rear plate 1 and front plate 2 that are configured to receive a corresponding shaft 6, shaft 7, screw 8, and screw 9) is formed in a side surface of each of the upper clamp (outer flat surface of the front plate 2) and the lower clamp (outer flat surface of the rear plate 1); and wherein each of the pair of fasteners (screw 8 with shaft 7 and screw 9 with shaft 6) moves through each respective groove (openings on the rear plate 1 and front plate 2) when an end of each fastener (ends of the screws 8 and 9 with the larger diameter head portions that engages the washers 10) rotates (if the larger diameter head portions of the screws 8 and 9 are rotated, the screw 8 with shaft 7 and screw 9 with shaft 6 would all rotate within the corresponding openings on the rear plat 1 and the front plate 2 that accommodates the shaft 6, the shaft 7, the screw 8, and the screw 9).

In regards to claim 8, Gatenby teach all intervening claim limitations ash shown above. Gatenby further (Figures 1-5), the pair of fasteners (screw 8 with shaft 7 and screw 9 with shaft 6) comprising: a first fastener (screw 8 with shaft 7) disposed at a first end of the clamp portion (left end of the rear plate 1 and the front plate 2 that is on the side closest to the acentric cam 3), and a second fastener (screw 9 with shaft 6) disposed in parallel with the first fastener (screw 8 with shaft 7) at a second end of the clamp portion (right end of the rear plate 1 and the front plate 2 that is on the side closest to the acentric cam 4).

In regards to claim 12, Gatenby teach (Figures 1-5) a pulley apparatus (pulley 20 with the bolt 21 that affixes the pulley to the pulley shaft) comprising the pulley stopper (belt clamp described in the Abstract; which includes the rear plate 1, front plate 2, acentric cams 3 & 4, shafts 6 & 7, screws 8 & 9, washers 10 &11, center block 13, and screws 16 & 17) with the specific structure recited within claim 1 rejection statement above (see also Col. 3, line 52 - Col. 4, line 24).

Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumi (Japanese Patent Application JP2004-174160A).

In regards to claim 1, Yasumi teach (Figures 5-7) a pulley stopper (first clamp structure 51) comprising: a clamp portion (clamp plates 53 and 61) that comprises a bar-shaped upper clamp (clamp plate 61) and a bar-shaped lower clamp (clamp plate 53); and a pair of fasteners (support bolt 55 with the spindle nut 56 and locking bolt 57 with the locking nut 58) disposed at 

In regards to claim 2, Yasumi teach all intervening claim limitations as shown above. Yasumi further teach (Figures 5-7), the lower clamp (clamp plate 53) comprising a pin coupling portion (end portions 54a and 54b of the clamp plate 53); wherein, a first end of each of the pair of fasteners (end of the support bolt 55 and the locking bolt 57 that is engaged with the corresponding end portions 54a and 54b of the clamp plate 53) is coupled to the pin coupling portion (end portions 54a and 54b of the clamp plate 53), and a second end of each of the pair of fasteners (end of the support bolt 55 and the locking bolt 57 that is engaged with the corresponding spindle nut 56 and the locking nut 58) is rotatable about a fixed axis of the pin coupling portion (axis extending through the center of each hole that is located at the end portions 54a and 54b of the clamp plate 53; where said holes are configured to receives the support bolt 55 and the locking bolt 57).

In regards to claim 4, Yasumi teach all intervening claim limitations as shown above. Yasumi further teach (Figures 5-7), the second end of each of the pair of fasteners (end of the 

In regards to claim 8-9, Yasumi teach all intervening claim limitations as shown above. Yasumi further teach (Figures 5-7), the pair of fasteners (support bolt 55 with the spindle nut 56 and locking bolt 57 with the locking nut 58) comprising: a first fastener (support bolt 55 with the spindle nut 56) disposed at a first end of the clamp portion (ends 53a and 61a of the corresponding clamp plates 53 and 61), and a second fastener (locking bolt 57 with the locking nut 58) disposed in parallel with the first fastener (support bolt 55 with the spindle nut 56) at a second end of the clamp portion (ends 53b and 61b of the corresponding clamp plates 53 and 61); wherein, the second fastener (locking bolt 57 with the locking nut 58) is formed as a clip-type fastener (L-shaped recess 65 on the clamp plate 61 is clipped onto the locking bolt 57 by pivotally moving the end 61b of the clamp plate 61 towards the locking bolt 57, and by the tightening/ rotating the locking nut 58 about the locking bolt 57 to secure/ lock the end 61b of the clamp plate 61 to the locking bolt 57; therefore, locking bolt 57 and the locking nut 58 can constitute clip-type fastener).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gatenby.

In regards to claims 10-11, Gatenby teach all intervening claim limitations as shown above. Gatenby further (Figures 1-5), the clamp portion (rear plate 1 and front plate 2) being fabricated from high tensile strength material such as rolled steel (see also Col. 4, line 14-24), while some of the other components (acentric cams 3 & 4, and center block 13) in the pulley stopper (belt clamp described in the Abstract) are also constructed using materials with high tensile strength and/ or materials that is capable of withstanding high pressure forces without deforming (i.e. rolled steel, poly carbonate, aluminum, cured polyethylene, solid nylon, or fiber glass). Yet, Gatenby does not explicitly disclose the material of the clamp portion (rear plate 1 and front plate 2) being monomer casting (M/C) nylon or polyoxymethylene (POM). However, examiner is taking official notice that monomer casting nylon and polyoxymethylene materials are well-known and widely used in the art because such material inherently exhibit certain advantageous physical characteristics over rolled steel. For example, monomer casting nylon and polyoxymethylene are cost efficient, light weight, and widely available material that are easy to handle (i.e. can be shaped/ formed into any desired shape through minimal effort), has ideal 
	Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention construct the clamp portion in the pulley stopper using monomer casting nylon, or alternatively using polyoxymethylene as opposed to rolled steel; specially since Gatenby teach other parts of the pulley stopper being formed by nylon, polymer/ plastic, or other similar non-metallic materials with high tensile strength. Due to the favorable inherent structural properties and physical/ performance characteristics of monomer casting (M/C) nylon and polyoxymethylene (POM) noted above, one of ordinary skill in the art would have preferred to use monomer casting (M/C) nylon or polyoxymethylene (POM) to manufacture the clamp portion in Gatenby’s pulley stopper instead of rolled steel, which is much heavier and much more difficult to work with. Thereby, improving the overall structure of the pulley stopper, while also simplifying the handling and manufacturing of said pulley stopper.

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumi, in view of Gatenby.

In regards to claim 5, Yasumi teach all intervening claim limitations as shown above. Yet, Yasumi fail to explicitly teach a washer being positioned at the location where the nut (spindle nut 56 and locking nut 58) of each of the pair of fasteners (support bolt 55 with the spindle nut 56 and locking bolt 57 with the locking nut 58) and the upper clamp (clamp plate 61) contact each other.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to improve Yasumi’s pulley stopper by positioning a washer between the nut of each fastener and the upper clamp as suggests in Gatenby.  Such a modification will effectively enhance the pressure/ clamping force applied to the upper clamp by the nut of each fastener when said nut is tightened/ rotated, thereby, optimizing the clamping of a belt between the upper clamp and the lower clamp. Furthermore, providing a washer between the nut of each faster and the grooves/ openings on the upper clamp though which each fastener extends, is beneficial in preventing each nut from entering a correspond groove/ opening during the tightening/ rotation of a nut about each respective fastener.

In regards to claim 6, Yasumi in view of Gatenby teach all intervening claim limitations as shown above. That is, as detailed above in the claim 5 rejection statement, the pulley stopper taught by Yasumi can be modified in view of Gatenby to provide an improved the pulley stopper that include a washer positioned between the nut of each fastener and the upper clamp. Yet, both Yasumi and Gatenby are silent on the washer in said improved the pulley stopper being made of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumi.

In regards to claim 7, Yasumi teach all intervening claim limitations as shown above. Yasumi further teach (Figures 5-7), each of the pair of fasteners (support bolt 55 with the spindle nut 56 and locking bolt 57 with the locking nut 58) comprising a bolt (support bolt 55 and locking bolt 57). Yet, Yasumi fail to explicitly disclose, the material forming said bolt (support bolt 55 and locking bolt 57) of each of the pair of fasteners (support bolt 55 with the spindle nut 56 and locking bolt 57 with the locking nut 58) being monomer casting nylon (M/C nylon), phosphor bronze casting (PBC), or brass. However, examiner is taking official notice that monomer casting nylon (M/C nylon), phosphor bronze casting (PBC), and brass are all well-known material and widely used in the art because such material inherently exhibit certain beneficial physical characteristics. For example, monomer casting nylon, phosphor bronze casting, and brass are cost efficient, light weight, and widely available material that are easy to 
Thus, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Yasumi’s pulley stopper with a pair of fasteners comprising a bolt made of either monomer casting nylon (M/C nylon), phosphor bronze casting (PBC), or brass. These material inherently holds certain valuable physical properties as noted above; therefore, based on preferred performance characteristics and/ or based on ideal design constraints, one ordinary skill in the art looking to improve the pulley stopper taught by Yasumi would have easily conceived to select monomer casting nylon, phosphor bronze casting, or brass from a finite number of identified, predictable solutions, with a reasonable expectation of success, as the material used to manufacture bolt of the each fastener in order to optimize the functionality, overall design, and lifespan of said pulley stopper. 
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654